Citation Nr: 0311402	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-14 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of left 
inguinal hernia repair, currently noncompensably rated.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active duty service from April 1944 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1997 and later rating decisions 
issued by the Newark, New Jersey, Regional Office (RO) of the 
Department of Veteran Affairs (VA), that denied a compensable 
rating for the veteran's service-connected residuals of left 
inguinal repair, and granted service connection for residuals 
of right inguinal repair, assigning a 10 percent rating.  The 
veteran filed a notice of disagreement in May 1998, and a 
statement of the case was issued in August 1998 on both 
issues.  However, in an August 1998 VA Form 9, substantive 
appeal, the veteran confined his appeal to a compensable 
rating for residuals of left inguinal repair.

In a June 1999 rating decision, the rating for residuals of 
right hernia repair was reduced to 0 percent.  By a January 
2003 decision, the Board restored the 10 percent rating for 
residuals of right inguinal repair.  The Board also ordered 
further development.  

From review of the veteran's VA Form 9 dated in August 1998, 
as well as his statements dated in March 2001, February 2002, 
and June 2002, the record remains somewhat unclear as to 
whether he wishes to pursue a claim for an increased rating 
for residuals of right inguinal repair.  Since the veteran 
has not yet perfected an appeal on this issue, and in light 
of the Board's January 2003 restoration of the 10 percent 
rating for residuals of right inguinal repair, the matter is 
referred to the RO for further clarification and appropriate 
action.


REMAND

Review of the claims file reveals that the veteran has not 
been duly informed of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), or its implementing regulations, as it 
specifically relates to his current claim for an increased 
rating, and that VA has not complied fully with its 
provisions in this instance.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  Except as specifically 
noted, the new regulations became effective November 9, 2000.  

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

Because of the recent change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.

Additionally, during the course of this appeal, the 
regulation authorizing the Board to develop evidence or to 
cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In this 
decision, the Court invalidated 38 C.F.R. § 19.9(a)(2) based 
on its conclusion that 38 U.S.C. § 7104(a) prohibits the 
Board from adjudicating a claim with new evidence in the 
absence of a waiver by the appellant.  In its discussion of 
that issue, the Court stated that the regulation "is 
inconsistent with 38 U.S.C. § 7104(a), because § 19.9(a)(2) 
denies appellants 'one review on appeal to the Secretary' 
when the Board considers additional evidence without having 
to remand . . . and without having to obtain the appellant's 
waiver."  (Emphasis added.). See Id; See also VAOPGCPREC 1-
03, 2003.  

In January 2003, the Board ordered further development, and 
received additional medical evidence dated in April 2003.  
There is no waiver of RO consideration of additional evidence 
in the claims file.  Thus any decision herein would be 
pursuant to the invalidated regulation,

In light of the above, it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time. See Disabled American Veterans v. Secretary of 
Veterans Affairs, supra; VAOPGCPREC 1-03, 2003.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO must ensure that all 
notification specific to the 
claim(s), as required by the 
Veterans Claims Assistance Act of 
2000, and its implementing 
regulations is completed.

2.	The RO should undertake any other 
development it determines is 
required under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2002).  

3.	The RO should then consider all the 
evidence, including all additional 
evidence received pursuant to the 
Board's development, and 
readjudicate the issue(s) on appeal.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), and provided an appropriate 
opportunity to respond before the 
claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



